HARRIS, J.
Goff was the successful candidate for the Seminole County School Board who, after the election, sued his opponent for allegedly violating the provisions of Chapter 106, Florida Statutes, by not reporting a sup*1012porter’s payment of a pre-election and post-election legal challenge to Goffs qualifying residency as a contribution to the campaign. Because we find that Chapter 106 does not confer a private right of action,1 we affirm the trial court’s dismissal of the complaint.
AFFIRMED.
THOMPSON, C.J., and PLEUS, J., concur.

. See Fischer v. Metcalf, 543 So.2d 785 (Fla. 3d DCA 1989).